QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 6/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11-14, directed to a method of mixing and separating fluids based on their specific gravity is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 1, from which claim 11 depends. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 2 is objected to. In the Last line of the claim, it is suggested that the claim be amended to “to form an inner wall” in order to enhance the clarity of the claim. 
Claim 3 is objected to. In the second line of the claim, it is suggested that the claim be amended to “and the counter-helical channel” in order to enhance the clarity of the claim.
Claim 8 is objected to. In the second line of the claim, it is suggested that the claim be amended to “coupled to a subsequent spiral turn” in order to enhance the clarity of the claim. It is also suggested that the claim be amended to “a second coupling” since a first coupling is not claimed in claim 8, or claim 1 from which claim 8 depends. 
Claim 11, is objected to. In the fifth line of the claim, it is suggested that the claim be amended to “[[the]]a mixing section” in order to enhance the clarity of the claim. It is additionally suggested that in the 6th line of the claim that the claim be amended to “[[a]]the mixing section” in order to further enhance the clarity of the claim.

Allowable Subject Matter
Claims 1, 4-7, 9-10, and 12-14 are allowed.
Claims 2-3, 8, and 11 would be allowable if the objections above are overcome. 
U.S. Publication 2010/0320154 to Ylikangas teaches a helical separator for multiphase fluids with multiple outlets (items 3 and 6). However Ylikangas is silent to the mixing section with a first spiral section having a plurality of spiral turns, each spiral turn having a helical channel followed by a counter helical channel in combination with the spiral separating and the multiple inlets as claimed in independent claims 1 and 11. 
U.S. Patent 3,827,888 to Terwilliger teaches two inlets (feeding from items 15 and 24 to item 13) feeding into a static mixer (33) with helical bends (item 32) and a second enclosure (item 35) with helical bends (34) and inner helical metal strips (items 40 and 41). However, Terwilliger is silent to the mixing section with a first spiral section having a plurality of spiral turns, each spiral turn having a helical channel followed by a counter helical channel in combination with the spiral separating and the multiple outlets with the inner and outer outlet to facilitate separate withdrawal of the plurality of fluid phases of the mixer as claimed in claims 1 and 11.


Conclusion
This application is in condition for allowance except for the following formal matters: 
See above objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774